08/06/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 20-0119



                                 No. DA 20-0119


STATE OF MONTANA,

             Plaintiff and Appellee,
      v.

JOHN LEO STEGER,

             Defendant and Appellant.

                                       ORDER


      Upon consideration of Appellee’s motion for a 30-day extension of time, and

good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time

to and including September 10, 2021, within which to prepare, serve, and file its

response brief.




MPD                                                                     Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                             August 6 2021